Citation Nr: 0418205	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-25 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death 
pension.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran had World War II service in the recognized 
guerilla service and the Regular Philippine Army.  He died in 
May 1999.  The appellant is his widow.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in October 2002.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's certificate of death indicates that he died 
in May 1999 at the age of 74 years, the immediate cause of 
his death was cardiopulmonary arrest, the antecedent cause 
was undetermined. 

3.  At the time of the veteran's death in May 1999, service-
connection was not in effect for any disability.  

4.  Cardiovascular disease, including hypertension, was not 
manifested during the veteran's active service or for many 
years thereafter, nor was cardiovascular disease, including 
hypertension, otherwise causally related to such service.

5.  There were no pending claims for VA benefits at the time 
of the veteran's death, there were no VA benefits due and 
unpaid, and the appellant did not file a claim for accrued 
benefits within one year of the date of his death.

6.  The veteran did not have the requisite service for the 
appellant to be eligible for VA death pension benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.310,3.312 (2003).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003).

3.  The appellant is ineligible for VA death pension 
benefits.  38 U.S.C.A. §§ 107, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.3, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed her claim that is 
the subject of this appeal after the enactment of the VCAA.  
Therefore, the VCAA is applicable and compliance is required 
with the notice and duty to assist provisions contained in 
the new law.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that a July 
2002 letter specifically addressed the VCAA and informed her 
of the information and evidence needed to substantiate her 
claims for service connection for the cause of the veteran's 
death, accrued benefits, and non-service-connected death 
pension benefits.  The Board observes that an August 2003 
post-rating decision letter, the August 2003 Statement of the 
Case (SOC) and September 2003 Supplemental SOC (SSOC) further 
informed the appellant regarding necessary evidence and the 
laws and regulations applicable to her claims.  These 
documents informed her of the VCAA's implementing 
regulations, including that VA would assist her in obtaining 
government or private medical or employment records, provided 
that she sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  These letters also contained 
language in effect advising the veteran to submit or identify 
any evidence that he believed would help the RO decide his 
claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004), cf. VA O.G.C. Prec. Op. No. 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the RO has obtained the veteran's 
service medical records and all identified post-service 
medical records, including private treatment records.  The 
appellant has indicated that there are not any additional 
post-service medical records available to substantiate her 
claim.  

As to any duty to obtain an opinion addressing the question 
of whether the cause of the veteran's death began during or 
is causally linked to service, the Board notes that in the 
case of a claim for disability compensation the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal without seeking an 
additional medical opinion.  The contemporary service medical 
records are negative for complaints, symptoms, findings or 
diagnoses pertaining to the veteran's fatal cardiopulmonary 
arrest.  The post-service medical evidence is negative for 
any records indicating that the veteran suffered from his 
fatal conditions within decades after service, or linking his 
fatal conditions to his service.  Moreover, any medical 
opinion obtained at this late date would be speculative.  
Under these circumstances, there is no duty to seek a medical 
opinion with regard to the claim on appeal.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

During the pendency of her claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra; Pelegrini, supra.

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided the appellant with 
notice of the VCAA in a July 2002 letter, prior to the 
October 2002 rating decision on appeal.  Thus, the timing of 
the VCAA notice does not present a problem.  

In its July 2002 and August 2003 VCAA notice letters, the RO 
identified in detail the type of evidence or information 
necessary for her claim, and additionally requested that she 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The RO also informed 
her that if she had any other documents that might be 
relevant, she should submit them.  The RO provided a list of 
examples of documents that might be helpful.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and her procedural rights have not been abridged.  
Bernard, supra.

Service Connection

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2003).

Review of the veteran's service medical records does not 
reveal complaint, treatment, or diagnosis relevant to 
cardiopulmonary arrest.  Service medical records reveal 
treatment for malaria in May 1945 and for a hookworm 
infection in August 1945.  At the time of the veteran's 
separation from service in the Regular Philippine Army in 
February 1946, all findings were normal.

A certification from Dr. J.B.V., the doctor who provided the 
information for the Certificate of Death, noted the veteran's 
cause of death was undetermined because he had not attended 
the veteran at the time of death although he had treated him 
about a year before his death for essential hypertension.  He 
had not sought treatment for two months preceding his death.  
Treatment records dated in 1998 show complaints of headaches 
and dizziness and treatment for essential hypertension.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
The Board notes that the veteran was not service-connected 
for any disability, including cardiovascular disease or 
hypertension.  The veteran's service medical records are 
negative for any complaints, symptoms, findings or diagnoses 
related to cardiovascular disease or hypertension.  At the 
time of his separation examination in February 1946, his 
blood pressure was recorded as 120/80, and his cardiovascular 
system was clinically evaluated as normal.  The competent 
post-service medical evidence of record does not show that he 
suffered from cardiovascular disease, including hypertension, 
until decades after his separation from service.  The 
competent post-service medical evidence is negative for any 
causal link or nexus between the veteran's service and his 
fatal cardiopulmonary arrest.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Accrued Benefits

Governing laws and regulations provide that periodic monetary 
benefits authorized under the laws of the VA to which a 
veteran was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at the date 
of death, and due and unpaid for the period not to exceed two 
years prior to the last date of entitlement as provided, will 
upon the death of such person be paid to his spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In the case of Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
construed the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
and found that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  See also 
38 C.F.R. § 3.1000(c).

The appellant's claim must be denied for two reasons: she did 
not file a claim for accrued benefits within one year of the 
date of the veteran's death and the veteran had no pending 
claims at the date of his death.  

The Board notes that the claims folder includes no evidence 
of communication by the veteran with VA prior to his death.  
The earliest communication from the appellant was received in 
July 2002.  The veteran died in May 1999.  The Board must 
conclude a claim for accrued benefits was not submitted 
within one year of the date of the veteran's death.  

In addition, the veteran did not have any claims pending at 
the time of his death.  The appellant's claim for accrued 
benefits is "derivative of" the claims of the veteran and, 
by statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) interpreted 38 U.S.C.A. §§ 5101 and 
5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Their interpretation was that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid, and that 38 U.S.C.A. 
§ 5121(a) refers to a particular species of benefit, accrued 
benefits, and governs the hierarchy of eligibility for such 
benefits upon the death of the veteran.  This latter section 
explains that accrued benefits are only those "to which an 
individual was entitled at death under existing ratings and 
decisions, or those based on evidence in the file at date of 
death . . . and due and unpaid."  The "individual," at 
least in this case, is the veteran himself.  Jones v. West, 
136 F.3d 1296, 1299 (Fed, Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  

As the veteran had no pending claims on the date of his 
death, no entitlement to benefits which were due and unpaid, 
and the appellant's claim for accrued benefits was not 
received during the one year period following the veteran's 
death, the claim is without legal merit.  The appellant has 
no legal entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121(c) ; 38 C.F.R. § 3.1000 (2003).  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
must be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Non-Service-Connected Death Pension Benefits

The appellant contends that her husband served during World 
War II and as such she is eligible for nonservice-connected 
death pension benefits.

The service department has certified that the veteran had 
recognized guerilla service and service with the Regular 
Philippine Army ending in February 1946.  

The appellant has submitted documents from the Philippine 
Veterans Claims Commission, and the Armed Forces of the 
Philippines that is consistent with the certification of the 
service department.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2003).  While the service department 
has not verified the veteran's service, the Board finds the 
evidence submitted by the appellant to be sufficient under 
§ 3.203(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991). "Active 
military, naval, and air service" includes active duty; 
"active duty" means full-time duty in the Armed Forces. 
38 C.F.R. § 3.6(a) and (b) (2001). "Armed Forces" means the 
United States Army, Navy, Marine Corps, Air Force and Coast 
Guard, including their Reserve components. 38 C.F.R. § 3.1(a) 
(2003).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active U.S. military service for certain VA 
purposes.  See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.40, 3.41 (2003) (redesignated from 38 C.F.R. §§ 3.8, 3.9 
in 66 Fed. Reg. 66,763-66,767 (December 27, 2001)).  Service 
as a Philippine Scout, with certain exceptions, is included 
for pension, compensation, dependency and indemnity 
compensation, and burial allowances.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, United States Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, is included 
for compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.40(d)(1). 
Service as a guerilla by a member of the Philippine Scouts or 
the Armed Forces of the United States is considered as 
service in his or her regular status.  Id. See also, 
38 C.F.R. § 3.40(a). 

This law has been held not to violate the United States 
Constitution.  See Quiban v. Veterans Administration, 928 
F.2d 1154, 1158 (D.C. Cir. 1991) and Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

Based on the service department report, the Board must 
conclude that the veteran did not have qualifying military 
service for pension benefit purposes.  The Court has held 
that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).


ORDER

The appeal is denied as to all issues.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



